Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 12/03/2020. As directed claims 1-11 and 19-27 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866).
For claim 1, Wiryadinata a welding system (abstract) (fig.1), comprising:
a power supply (12 as shown in fig.1) configured to provide a welding power output (par.15);
a processing system communicatively (62 as shown in fig.2) coupled to the first inertial measurement unit (sensor 32 as shown in fig.1 and 2) and configured to adjust the at least one parameter of the one or more parameters during a weld process powered by the power supply (12 as shown in fig.1) based at least in part on data from the first inertial measurement (sensor 32 as shown in fig.1 and 2), wherein the first inertial measurement is configured to detect at least one specific movement of the welding corresponding to a user input by the operator to adjust a welding parameter of the power supply (sensing the movement of welding operator such as the glove, the footwear or hand, par.14), wherein the at least one specific movement of the welding corresponds to manipulation of the at least one control element on the representation of the power supply to reflect the adjusted welding parameter (par.14 and par.19, lines 10-20).

Schiefermuller teaches a similar welding system with a welding helmet (13 as shown in fig.9) comprising: an electronic display (12 as shown in fig.9) configured to display a representation of the power supply and to display one or more indications of one or more parameters of the power supply (1 as shown in fig.9) (par.53, lines 12-20), wherein the representation of the power supply includes at least one control element corresponding to at least one parameter of the one or more parameters (par.58, lines 10-20 and par.59).
Becker teaches, similar welding system with welding helmet, a first inertial measurement unit (66 as shown in fig.3) configured to detect movement of the welding helmet by an operator (12 as shown in fig.3 and 4); and movement of the welding helmet (12 as shown in fig.4) (the sensor detect the movement of the welding helmet either up or down to determine welding or not welding) (col.4, lines 30-40 and col.6, lines 53-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata to include a welding helmet comprising: an electronic display, as taught by 

For claim 2, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches a welding torch (16 as shown in fig.1) communicatively coupled to the power supply (12 as shown in fig.1).
Wiryadinata fails to teach wherein the welding torch comprises a second inertial measurement unit configured to detect movement of the welding torch, wherein the processing system is configured to adjust the at least one parameter of the one or more parameters based at least in part on the movement of the welding torch.
Schiefermuller further teaches wherein the welding torch (4 as shown in fig.9) comprises a second inertial measurement (8 as shown in fig.9) unit configured to detect movement of the welding torch (4 as shown in fig.9) (par.48), wherein the processing system (evaluation unit 9 as shown in fig.9) is configured to adjust the at least one 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the welding torch an inertial measurement unit of Wiryadinata, as modified by Schiefermuller and Becker to include to include an inertial measurement unit to detect movements of the welding torch, as taught by Schiefermuller , in order to enable fast and rapid operation of the power source, even without removing a potentially present protective clothing of the user, it is provided for an operating function to be activated at the power source (Schiefermuller, abstract).
For claim 3, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches a welding glove (34 as shown in fig.1) comprising a second inertial measurement unit (32 as shown in fig.1) configured to detect movement of the welding glove (34 as shown in fig.1) (par.19, lines 1-15), wherein the processing system is configured to adjust the at least one parameter of the one or more parameters based at least in part on the movement of the welding glove (par.14 and par.19, lines 1-15).
For claim 4, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the at least one parameter comprises a current level of the power supply, a voltage level of the power supply, or a welding process type (par.14, page.2).

For claim 6, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the processing system comprises power supply control circuitry (72 as shown in fig.2).
For claim 7, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the first inertial measurement unit comprises at least one accelerometer or a gyroscope (par.19, lines 7-10).
For claim 8, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches wherein the first inertial measurement unit (32 as shown in fig.1) is configured to detect one or more predefined gestures (the movement of element 46 that is part of the glove to detect the movement of the finger of the welding operator) (Abstract and par.19, lines 1-15).
For claim 9, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above and Wiryadinata further teaches a transceiver configured to transmit information indicative of the movement to the power supply (par.6).

 	
Schiefermuller teaches wherein the cursor is a box or an arrow (par.35, lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the system of Wiryadinata to include to manipulate the cursor as taught by Schiefermuller, for the purpose of navigating through the system and marked as an operating element on the operating and display unit, so that the implement 4 has to be moved in a corresponding circular manner in order to change the associated value (Schiefermuller, par.40, lines 10-14).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866) as applied to claims above, and further in view of Wallace et al (2011/0183304).
Wiryadinata, as modified by Schiefermuller and Becker, teaches all the limitation as previously set forth except for wherein the electronic display comprises a transparent light emitting diode display or a transparent organic light emitting diode display.
Wallace teachers a similar welding helmet (900 – Fig. 9C), wherein the electronic display (140) comprises a transparent light emitting diode display or a transparent organic light emitting diode display (par. 76 and 77).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866) as applied to claims above, and further in view of Matthews (2014/0346158).
Wiryadinata, as modified by Schiefermuller and Becker, teaches all the limitation as previously set forth except for wherein the welding helmet comprises a camera configured to capture images of a working view of a weld area, and the electronic display is configured to display the images.
Matthews teaches a similar welding helmet, wherein the welding helmet comprises a camera (158 as shown in fig.2) configured to capture images of a working view of a weld area, and the electronic display is configured to display the images (par.29 and 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify welding of Wiryadinata, as modified by Becker and Schiefermuller, to include a camera and electronic display is configured to display the images, as taught by Matthews, in order to acquire an image .

	Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al (4641292) in views of Schiefermuller et al (2011/0316516).
For claim 19, Tunnell teaches a welding system (abstract) (fig.2), comprising:
a power supply (44 as shown in fig.2);
a welding helmet (welding mask 13 as shown in fig.2);
and an audible command unit (14 as shown in fig.2) configured to receive audible commands (col.7, lines 15-20); and 
a processing system (50 as shown in fig.2) communicatively coupled to the audible command unit (14 as shown in fig.2) and configured to adjust at least one parameter of the one or more parameters during a weld process powered by the power supply (44 as shown in fig.2) (col.3, lines 45-60) and to update the one or more indications on the electronic display of one or more parameters based at least in part on data from the audible command unit (col.3, lines 45-60), wherein the adjustment of the at least one parameter is based at least in part on at least one specific audible command corresponding to a user input by the operator to adjust a welding parameter of the power supply (col.4, lines 35-45), wherein the at least one specific audible command corresponds to manipulation of the at least one control element on the representation of the power supply (44 as shown in fig.2)  to reflect the adjusted welding parameter (col.3, lines 45-60) (abstract).

Schiefermuller teaches, similar welding system with a welding helmet (13 as shown in fig.9) comprising: an electronic display (12 as shown in fig.9) configured to display a representation of the power supply and to display one or more indications of one or more parameters of the power supply (1 as shown in fig.9) (par.53, lines 12-20), wherein the representation of the power supply includes at least one control element corresponding to at least one parameter of the one or more parameters (par.58, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the helmet of Tunnell to include a welding helmet comprising: an electronic display, as taught by Schiefermuller, for the purpose of allowing the operator's position as the operating and display unit 2 is displayed in the head-up display (Schiefermuller, par.53, lines 14-16).
For claim 20, Tunnell in view of Schiefermuller, teaches the invention as claimed and discussed above; except for an inertial measurement unit configured to detect movements of the welding helmet, welding gloves, or a welding torch, wherein the processing system is configured to adjust the at least one parameter based at least in part on the detected movements of the welding helmet, the welding gloves, or the welding torch.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify an inertial measurement unit of Tunnell to include to detect movements of the welding torch, as taught by Schiefermuller , in order to enable fast and rapid operation of the power source, even without removing a potentially present protective clothing of the user, it is provided for an operating function to be activated at the power source (Schiefermuller, abstract).

For claim 21, Tunnell in view of Schiefermuller, teaches the invention as claimed and discussed above; except for wherein the representation of the power supply comprises an image of the power supply, a simplified representation of the power supply, or a heads up display.
Schiefermuller further teaches wherein the representation of the power supply comprises an image of the power supply, a simplified representation of the power supply, or a heads up display (12 as shown in fig.9) (par.16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the helmet of Tunnell in view of Schiefermuller to include a welding helmet comprising: an electronic display, as further 
For claim 22, Tunnell in view of Schiefermuller, teaches the invention as claimed and discussed above and Tunnell further teaches wherein the audible command unit (14 as shown in fig.2) comprises a microphone configured to receive the at least one specific audible command from the operator (col.7, lines 15-20).

 	Claim 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866) and Davison (4682159).
For claim 23, Wiryadinata a welding system (abstract) (fig.1), comprising:
a power supply (12 as shown in fig.1) configured to provide a welding power output (par.15);
a processing system communicatively (62 as shown in fig.2) coupled to the first inertial measurement unit (sensor 32 as shown in fig.1 and 2) and configured to control during a weld process powered by the power supply (12 as shown in fig.1) based at least in part on data from the first inertial measurement (sensor 32 as shown in fig.1 and 2), wherein the first inertial measurement is configured to detect at least one specific movement of the welding corresponding to a user input by the operator to adjust a welding parameter of the power supply (sensing the movement of welding operator such as the glove, the footwear or hand, par.14) (par.14 and par.19, lines 10-20).

Schiefermuller teaches a similar welding system with a welding helmet (13 as shown in fig.9) comprising: an electronic display (12 as shown in fig.9) configured to display a representation of the power supply and to display one or more indications of one or more parameters of the power supply (1 as shown in fig.9) (par.53, lines 12-20), and a cursor (par.35, lines 5-6), wherein the representation of the power supply includes at least one control element corresponding to at least one parameter of the one or more parameters (par.58, lines 10-20 and par.59), a processing system (3 as shown in fig.1) configured to control cursor during a weld process and a manipulation of the cursor (par.35, lines 5-10).
Becker teaches, similar welding system with welding helmet, a first inertial measurement unit (66 as shown in fig.3) configured to detect movement of the welding helmet by an operator (12 as shown in fig.3 and 4); and movement of the welding helmet (12 as shown in fig.4) (the sensor detect the movement of the welding 
Davison teaches, similar controller, wherein the at least one specific movement of the welding results in a manipulation of the cursor (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata to include a welding helmet comprising: an electronic display, as taught by Schiefermuller, for the purpose of allowing the operator's position as the operating and display unit 2 is displayed in the head-up display (Schiefermuller, par.53, lines 14-16). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata, as modified by Schiefermuller, to include detect movement of the welding helmet, as taught by Becker in order  to detect whether the helmet is raised (i.e., no welding operation will begin) or lowered (i.e., a welding operation may be initiated at any time) and transmits a signal to the processor, which may be used as a basis for determining when video recording should be initiated or stopped when  welding will be started or stopped, respectively (Becker, col.4, lines 40-43). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata, as modified by Schiefermuller, to include manipulation of the cursor, as taught by Davison in order  to control the cursor on a computer display is provided which translates the motion of an operator's head into movement of the cursor (Davison, col.2, lines 47-50).


Schiefermuller further teaches wherein the at least one control element (3 as shown in fig.1) is depicted on the electronic display (2 as shown in fig.1) as a dial or knob (par.7, lines 10-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the system of Wiryadinata to include a an electronic display, as taught by Schiefermuller, for the purpose of allowing the operator's position as the operating and display unit 2 is displayed in the head-up display (Schiefermuller, par.53, lines 14-16).
For claim 25, Wiryadinata in view of Schiefermuller, Becker and Davison, teaches the invention as claimed and discussed above but Wiryadinata fails to teach an audible command unit configured to receive audible commands by the operator.
Becker further teaches an audible command unit configured to receive audible commands by the operator (col.3, lines 44-50). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata, to include audible commands by the operator, as taught by Becker in order  to detect whether the helmet is raised (i.e., no welding operation will begin) or lowered (i.e., a welding operation may be initiated at any time) and transmits a signal to the processor, 

For claim 27, Wiryadinata in view of Schiefermuller and Becker, teaches the invention as claimed and discussed above but Wiryadinata fails to teach wherein the cursor is a box or an arrow.
Schiefermuller further teaches, wherein the cursor is a box or an arrow (par.35, lines 5-10). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify the sensor system of Wiryadinata to include the cursor is a box or an arrow, as taught by Schiefermuller, for the purpose of changing the position and/or the coordinates of the implement by altering the angle (up/down or left/right), thereby moving, for example, a cursor on the operating and display unit (Schiefermuller, par.53, lines 14-16).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866) and Davison (4682159) as applied to claims above, and further in view of Tunnell et al (4641292).

Tunnell teaches wherein the processing system (50 as shown in fig.2)  is configured to manipulate based at least in part on data from the audible command unit (14 as shown in fig.2) (col.3, lines 45-60). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify welding of Wiryadinata, as modified by Becker and Schiefermuller, to include the audible command unit, as taught by Tunnell, in order to permits the operator to adjust the welding power supply through verbal commands (Tunnell, abstract).

 	
Response to Amendments/Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Applicant argues that the cited the reference fails to teach the user interface interaction and the references don’t disclose interacting with and/or controlling the welding system through a display device as claimed with an inertial measurement unit (IMU).  Examiner respectfully disagrees with applicant because the prior art, Schiefermuller teaches, as shown in fig.1, power source 1 is generally operated by a user via a user interface and/or an operating and display unit 2, with the user actuating .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715